TABLE OF CONTENTS

Exhibit 10.1

 

 

 

MONEYGRAM INTERNATIONAL, INC.

2005 OMNIBUS INCENTIVE PLAN

As Amended and Restated March 25, 2013

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

PURPOSE

     1   

SECTION 2.

 

DEFINITIONS

     1   

(a)

 

“Affiliate”

     1   

(b)

 

“Award”

     1   

(c)

 

“Award Agreement”

     1   

(d)

 

“Board”

     1   

(e)

 

“Change in Control”

     1   

(f)

 

“Code”

     1   

(g)

 

“Committee”

     1   

(h)

 

“Company”

     1   

(i)

 

“Covered Employee”

     1   

(j)

 

“Director”

     1   

(k)

 

“Dividend Equivalent”

     1   

(l)

 

“Eligible Person”

     1   

(m)

 

“Established Securities Market”

     1   

(n)

 

“Exchange Act”

     2   

(o)

 

“Fair Market Value”

     2   

(p)

 

“Incentive Stock Option”

     2   

(q)

 

“Insider”

     2   

(r)

 

“Non-Employee Director”

     2   

(s)

 

“Non-Qualified Stock Option”

     2   

(t)

 

“Option”

     2   

(u)

 

“Other Stock-Based Award”

     2   

(v)

 

“Outside Director”

     2   

(w)

 

“Participant”

     2   

(x)

 

“Performance Award”

     2   

(y)

 

“Performance Goals”

     3   

(z)

 

“Person”

     3   

(aa)

 

“Plan”

     3   

(bb)

 

“Qualifying Termination”

     3   

(cc)

 

“Restricted Stock”

     3   

(dd)

 

“Restricted Stock Unit”

     3   

(ee)

 

“Rule 16b-3”

     3   

(ff)

 

“Section 162(m)”

     3   

(gg)

 

“Section 409A”

     3   

(hh)

 

“Shares”

     4   

(ii)

 

“Specified Employee”

     4   

(jj)

 

“Stock Appreciation Right”

     4   

(kk)

 

“Stock Award”

     4   

SECTION 3.

 

ADMINISTRATION

     4   

(a)

 

Power and Authority of the Committee

     4   

(b)

 

Committee Composition when Shares are Registered

     4   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c)

   

Delegation

     5   

(d)

   

Power and Authority of the Board of Directors

     5   

SECTION 4.

   

SHARES AVAILABLE FOR AWARDS

     5   

(a)

   

Shares Available

     5   

(b)

   

Accounting for Awards

     5   

(c)

   

Adjustments

     5   

(d)

   

Award Limitations Under the Plan

     6     

(i)

 

Section 162(m) Limitation for Options and Stock Appreciation Rights

     6     

(ii)

 

Section 162(m) Limitation for Performance Awards Denominated in Shares

     6     

(iii)

 

Section 162(m) Limitation for Performance Awards Denominated in Cash

     6     

(iv)

 

Limitation on Awards Granted to Non-Employee Directors

     6     

(v)

 

Limitation on Incentive Stock Options

     6   

SECTION 5.

   

ELIGIBILITY

     6   

SECTION 6.

   

AWARDS

     6   

(a)

   

Options

     6     

(i)

 

Exercise Price

     6     

(ii)

 

Option Term

     7     

(iii)

 

Time and Method of Exercise

     7   

(b)

   

Stock Appreciation Rights

     8   

(c)

   

Restricted Stock and Restricted Stock Units

     8     

(i)

 

Restrictions

     8     

(ii)

 

Issuance and Delivery of Shares

     8     

(iii)

 

Forfeiture

     9   

(d)

   

Dividend Equivalents

     9   

(e)

   

Performance Awards

     9   

(f)

   

Stock Awards

     9   

(g)

   

Other Stock-Based Awards

     9   

(h)

   

General

     10     

(i)

 

Consideration for Awards

     10     

(ii)

 

Awards May Be Granted Separately or Together

     10     

(iii)

 

Forms of Payment under Awards

     10     

(iv)

 

Term of Awards

     10     

(v)

 

Limits on Transfer of Awards

     10     

(vi)

 

Restrictions; Securities Exchange Listing

     10     

(vii)

 

Section 409A Provisions

     10   

SECTION 7.

   

AMENDMENT AND TERMINATION; CORRECTIONS

     11   

(a)

   

Amendments to the Plan

     11   

(b)

   

Amendments to Awards

     11   

(c)

   

Correction of Defects, Omissions and Inconsistencies

     12   

SECTION 8.

   

INCOME TAX WITHHOLDING

     12   

SECTION 9.

   

GENERAL PROVISIONS

     12   

(a)

   

No Rights to Awards

     12   

(b)

   

Award Agreements

     12   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c)

 

No Rights of Stockholders

     12   

(d)

 

No Limit on Other Compensation Plans or Arrangements

     12   

(e)

 

No Right to Employment or Directorship

     12   

(f)

 

Governing Law

     13   

(g)

 

Severability

     13   

(h)

 

No Trust or Fund Created

     13   

(i)

 

No Fractional Shares

     13   

(j)

 

Headings

     13   

SECTION 10.

 

EFFECTIVE DATE OF THE PLAN

     13   

SECTION 11.

 

TERM OF THE PLAN

     13   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

MONEYGRAM INTERNATIONAL, INC.

2005 OMNIBUS INCENTIVE PLAN

Section 1.    Purpose.

The purpose of the Plan is to promote the interests of the Company and its
stockholders by aiding the Company in attracting and retaining employees,
officers, consultants, advisors and non-employee Directors capable of assuring
the future success of the Company, to offer such persons incentives to put forth
maximum efforts for the success of the Company’s business and to compensate such
persons through various stock-based arrangements and provide them with
opportunities for stock ownership in the Company, thereby aligning the interests
of such persons with the Company’s stockholders.

Section 2.    Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

(a) “Affiliate” shall mean (i) any entity that, directly or indirectly through
one or more intermediaries, is controlled by the Company and (ii) any entity in
which the Company has a significant equity interest, in each case as determined
by the Committee.

(b) “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Dividend Equivalent, Performance Award (which may be
settled in stock or in cash), Stock Award or Other Stock-Based Award granted
under the Plan.

(c) “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing an Award granted under the Plan. An Award
Agreement may be in an electronic medium and need not be signed by a
representative of the Company or the Participant. Each Award Agreement shall be
subject to the applicable terms and conditions of the Plan and any other terms
and conditions (not inconsistent with the Plan) determined by the Committee.

(d) “Board” shall mean the Board of Directors of the Company.

(e) “Change in Control” shall have the meaning ascribed to such term in an Award
Agreement, or any other applicable employment, severance or change in control
agreement between the Participant and the Company.

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.

(g) “Committee” shall mean the Human Resources and Nominating Committee of the
Board or any successor committee of the Board designated by the Board to
administer the Plan.

(h) “Company” shall mean MoneyGram International, Inc., a Delaware corporation,
or any successor corporation.

(i) “Covered Employee” means an Employee who is, or could be, a “covered
employee” within the meaning of Code Section 162(m)(3) and the regulations and
interpretive guidance promulgated thereunder.

(j) “Director” shall mean a member of the Board.

(k) “Dividend Equivalent” shall mean any right granted under Section 6(d) of the
Plan.

(l) “Eligible Person” shall mean any employee, officer, consultant, advisor or
non-employee Director providing services to the Company or any Affiliate whom
the Committee determines to be an Eligible Person. An Eligible Person must be a
natural person.

(m) “Established Securities Market” shall mean a national securities exchange
that is registered under Section 6 of the Exchange Act; a foreign national
securities exchange that is officially recognized, sanctioned, or supervised by
governmental authority; and any over-the-counter market that is reflected by the
existence of an interdealer quotation system.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(n) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(o) “Fair Market Value” shall mean, as of any date, the value of the Shares
determined using a method consistent with the definition of fair market value
found in Treas. Reg. § 1.409A-1(b)(5)(iv) and any regulatory interpretations
promulgated thereunder and will be determined using a method that is a
presumptively reasonable valuation method thereunder, as determined below.

(i) On any date on which Shares are readily tradable on an Established
Securities Market, if the Shares are admitted to trading on an exchange or
market for which closing prices are reported on any date, Fair Market Value may
be determined based on the last sale before or the first sale after the date of
grant of an Award; the closing price on the trading day before the date of grant
of an Award or on the date of grant; the average of the high and low sales
prices of the Shares on the New York Stock Exchange as reported in the
consolidated transaction reporting system on such date; or may be based on an
average selling price during a specified period that is within 30 days before or
30 days after the date of grant of an Award, provided that the commitment to
grant an Award based on such valuation method must be irrevocable before the
beginning of the specified period, and such valuation method must be used
consistently for grants of Awards under the same and substantially similar
programs.

(ii) If the Shares are readily tradable on an Established Securities Market but
closing prices are not reported, Fair Market Value may be determined based upon
the average of the highest bid and lowest asked prices of the Shares reported on
the trading day before the date of grant of an Award or on the date of grant; or
may be based upon an average of the highest bid and lowest asked prices during a
specified period that is within 30 days before or 30 days after the date of
grant of an Award, provided that the commitment to grant an Award based on such
valuation method must be irrevocable before the beginning of the specified
period, and such valuation method must be used consistently for grants of Awards
under the same and substantially similar programs.

(iii) If the Shares are not readily tradable on an Established Securities
Market, the Committee will determine the Fair Market Value through the
reasonable application of a reasonable valuation method based on the facts and
circumstances as of the valuation date, including, at the election of the
Committee, by an independent appraisal that meets the requirements of Code
Section 401(a)(28)(C) and the regulations promulgated thereunder as of a date
that is no more than 12 months before the relevant transaction to which the
valuation is applied (for example, an Option’s date of grant) and such
determination will be conclusive and binding on all persons.

(p) “Incentive Stock Option” shall mean an option granted under Section 6(a) of
the Plan that is intended to meet the requirements of Section  422 of the Code
or any successor provision.

(q) “Insider” means an individual subject to Section 16 of the Exchange Act and
includes an Officer, a Director, or any other person who is directly or
indirectly the Beneficial Owner of more than 10% of any class of any equity
security of the Company (other than an exempted security) that is registered
pursuant to Section 12 of the Exchange Act.

(r) “Non-Employee Director” means a Director who is a “non-employee director”
within the meaning of Rule 16b-3.

(s) “Non-Qualified Stock Option” shall mean an option granted under Section 6(a)
of the Plan that is not intended to be an Incentive Stock Option.

(t) “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.

(u) “Other Stock-Based Award” shall mean any right granted under Section 6(g) of
the Plan.

(v) “Outside Director” means a Director who is an “outside director” within the
meaning of Section 162(m) of the Code and Section 1.162-27(e)(3) of the Treasury
Regulations.

(w) “Participant” shall mean an Eligible Person designated to be granted an
Award under the Plan.

(x) “Performance Award” shall mean any right granted under Section 6(e) of the
Plan.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(y) “Performance Goals” shall mean performance goals based on one or more of the
following performance criteria, either individually, alternatively or in any
combination, applied on a corporate, subsidiary, division, business unit or line
of business basis: sales (including growth or growth rate); revenue (including
growth or growth rate); costs; expenses; earnings (including one or more of net
profit after tax, gross profit, operating profit, earnings before interest and
taxes, earnings before interest, taxes, depreciation and amortization and net
earnings); earnings per share (including growth or growth rate); earnings per
share from continuing operations; operating income; pre-tax income; operating
income margin; net income (including income after capital costs and income
before or after taxes); margins (including one or more of gross, operating and
net income margins); returns (including one or more of return on actual or
proforma assets, average assets, net assets, equity, investment, capital and net
capital employed); risk-adjusted return on capital or invested capital; weighted
average cost of capital; stockholder return (including total stockholder return
relative to an index or peer group); stock price (including growth measures or
rates); economic value added; cash generation; cash flow; operating cash flow;
free cash flow; unit volume; working capital; market share (in aggregate or by
region); cost reductions; strategic plan development and implementation; total
market value; and value measures, including ethics compliance, regulatory
compliance, employee satisfaction and customer satisfaction. Such goals may
reflect absolute entity or business unit performance or a relative comparison to
the performance of a peer group of entities or other external measure of the
selected performance criteria. Specific goals need not be based on increases or
positive results, but may be based on maintaining the status quo or limiting
economic losses. Pursuant to rules and conditions adopted by the Committee on or
before the earlier of the 90th day after the commencement of the period of
service or 25% of the period of service of the applicable performance period for
which Performance Goals are established, the Committee may appropriately adjust
any evaluation of performance under such goals to exclude the effect of certain
events, including any of the following events: asset write-downs; litigation or
claim judgments or settlements; changes in tax law, accounting principles or
other such laws or provisions affecting reported results; severance, contract
termination and other costs related to exiting certain business activities; and
gains or losses from the disposition of businesses or assets or from the early
extinguishment of debt.

(z) “Person” shall mean any individual or entity, including a corporation,
partnership, limited liability company, association, joint venture or trust.

(aa) “Plan” shall mean this MoneyGram International, Inc. 2005 Omnibus Incentive
Plan, as amended from time to time.

(bb) “Qualifying Termination” shall have the meaning ascribed to it in any
applicable Award Agreement, and, if not defined in any applicable Award
Agreement, shall mean termination of employment under circumstances that, in the
judgment of the Committee, warrant acceleration of the exercisability of Options
or Stock Appreciation Rights or the lapse of restrictions relating to Restricted
Stock, Restricted Stock Units or other Awards under the Plan. Without limiting
the generality of the foregoing, a Qualifying Termination may apply to large
scale terminations of employment relating to the disposition or divestiture of
business or legal entities or similar circumstances.

(cc) “Restricted Stock” shall mean any Share granted under Section 6(c) of the
Plan.

(dd) “Restricted Stock Unit” shall mean any unit granted under Section 6(c) of
the Plan evidencing the right to receive a Share (or a cash payment equal to the
Fair Market Value of a Share) at some future date.

(ee) “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Exchange Act or any successor rule or regulation.

(ff) “Section 162(m)” shall mean Section 162(m) of the Code and the applicable
Treasury Regulations promulgated thereunder.

(gg) “Section 409A” shall mean Section 409A of the Code, or any successor
provision, and applicable Treasury Regulations and other applicable guidance
thereunder.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(hh) “Shares” shall mean shares of common stock, par value of $0.01 per share,
of the Company or such other securities or property as may become subject to
Awards pursuant to an adjustment made under Section 4(c) of the Plan.

(ii) “Specified Employee” shall mean a specified employee as defined in
Section 409A(a)(2)(B) of the Code.

(jj) “Stock Appreciation Right” shall mean any right granted under Section 6(b)
of the Plan.

(kk) “Stock Award” shall mean any Share granted under Section 6(f) of the Plan.

Section 3.    Administration.

(a) Power and Authority of the Committee. The Plan shall be administered by the
Committee. Subject to the express provisions of the Plan and to applicable law,
the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to each
Participant under the Plan; (iii) determine the number of Shares to be covered
by (or the method by which payments or other rights are to be calculated in
connection with) each Award; (iv) determine the terms and conditions of any
Award or Award Agreement; (v) amend the terms and conditions of any Award or
Award Agreement, provided, however, that, except as otherwise provided in
Section 4(c) hereof, the Committee shall not reprice, adjust or amend the
exercise price of Options or the grant price of Stock Appreciation Rights
previously awarded to any Participant, whether through amendment, cancellation
and replacement grant, or any other means; (vi) accelerate the exercisability of
any Award or the lapse of restrictions relating to any Award; (vii) determine
whether, to what extent and under what circumstances Awards may be exercised in
cash, Shares, other securities, other Awards or other property, or canceled,
forfeited or suspended; (viii) determine whether, to what extent and under what
circumstances cash, Shares, other securities, other Awards, other property and
other amounts payable with respect to an Award under the Plan shall be deferred
either automatically or at the election of the holder of the Award or the
Committee; (ix) interpret and administer the Plan and any instrument or
agreement, including any Award Agreement, relating to the Plan; (x) establish,
amend, suspend or waive such rules and regulations and appoint such agents as it
shall deem appropriate for the proper administration of the Plan; and (xi) make
any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan. Unless otherwise
expressly provided in the Plan, all designations, determinations,
interpretations and other decisions under or with respect to the Plan or any
Award or Award Agreement shall be within the sole discretion of the Committee,
may be made at any time and shall be final, conclusive and binding upon any
Participant, any holder or beneficiary of any Award or Award Agreement, and any
employee of the Company or any Affiliate.

(b) Committee Composition when Shares are Registered. Whenever the Shares are
required to be registered under Section 12 of the Exchange Act, in the
discretion of the Board, the Committee may consist solely of two or more
Non-Employee Directors who are also Outside Directors. Although the Company
generally expects to have the Plan administered in accordance with the
requirements for the award of “qualified performance-based compensation” within
the meaning of Section 162(m) of the Code, the Board will have discretion to
determine whether or not it intends to comply with the exemption requirements of
Rule 16b-3, Code Section 162(m), or both. If, however, the Board intends to
satisfy both exemption requirements, with respect to Awards to any Covered
Employee or to any Officer or Director, the Committee must at all times consist
solely of two or more Non-Employee Directors who are also Outside Directors.
Nothing herein is intended to create an inference that an Award is not validly
granted under the Plan in the event Awards are granted under the Plan by a
committee of the Board that does not at all times consist solely of two or more
Non-Employee Directors who are also Outside Directors.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Delegation. Within the scope of such authority, the Board or the Committee
may (A) delegate to a committee of one or more members of the Board who are not
Outside Directors the authority to grant Awards to eligible persons who are
either (x) not then Covered Employees and are not expected to be Covered
Employees at the time of recognition of income resulting from such Award or
(y) not persons with respect to whom the Company wishes to comply with Code
Section 162(m), or (B) delegate to a committee of one or more members of the
Board who are not Non-Employee Directors the authority to grant Awards to
eligible persons who are not then Insiders. In addition, the Committee may
authorize one or more officers of the Company to grant Options under the Plan,
subject to the limitations of Section 157 of the Delaware General Corporation
Law; provided, however, that such officers shall not be authorized to grant
Options to officers or directors of the Company or any Affiliate who are subject
to Section 16 of the Exchange Act.

(d) Power and Authority of the Board of Directors. Notwithstanding anything to
the contrary contained herein, the Board may, at any time and from time to time,
without any further action of the Committee, exercise the powers and duties of
the Committee under the Plan, unless the exercise of such powers and duties by
the Board would cause the Plan not to comply with the requirements of Section 
162(m) of the Code.

Section 4.    Shares Available for Awards.

(a) Shares Available. Subject to adjustment as provided in Section 4(c) of the
Plan, the aggregate number of Shares that may be issued under all Awards under
the Plan shall be 12,925,000. Prior to this amendment and restatement, an
aggregate of 7,125,000 Shares were reserved for issuance under the Plan. This
amendment and restatement authorizes an additional 5,800,000 Shares that may be
issued in connection with Awards under the Plan, of which no more than 2,500,000
Shares may be issued in connection with Awards other than Options and Stock
Appreciation Rights. Shares to be issued under the Plan will be authorized but
unissued Shares, or Shares that have been reacquired by the Company and
designated as treasury shares. If an Award terminates or is forfeited or
cancelled without the issuance of any Shares, or if any Shares covered by an
Award or to which an Award relates are not issued for any other reason, then the
number of Shares counted against the aggregate number of Shares available under
the Plan with respect to such Award, to the extent of any such termination,
forfeiture, cancellation or other event, shall again be available for granting
Awards under the Plan. If Shares of Restricted Stock are forfeited or otherwise
reacquired by the Company prior to vesting, whether or not dividends have been
paid on such Shares, then the number of Shares counted against the aggregate
number of Shares available under the Plan with respect to such Award of
Restricted Stock, to the extent of any such forfeiture or reacquisition by the
Company, shall again be available for granting Awards under the Plan. On and
after the Effective Date of this Amended and Restated Plan, Shares that are
withheld in full or partial payment to the Company of the purchase or exercise
price relating to an Award or in connection with the satisfaction of tax
obligations relating to an Award shall not be available again for the grant of
Awards under the Plan.

(b) Accounting for Awards. For purposes of this Section 4, if an Award entitles
the holder thereof to receive or purchase Shares, the number of Shares covered
by such Award or to which such Award relates shall be counted on the date of
grant of such Award against the aggregate number of Shares available for
granting Awards under the Plan.

(c) Adjustments. In the event that the Committee shall determine that any
dividend or other distribution (whether in the form of cash, Shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company
or other similar corporate transaction or event affects the Shares such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Committee shall, in such manner as it
may deem equitable, adjust any or all of (i) the number and type of Shares (or
other securities or other property) that thereafter

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

may be made the subject of Awards, (ii) the number and type of Shares (or other
securities or other property) subject to outstanding Awards, (iii) the purchase
or exercise price with respect to any Award and (iv) the limitations contained
in Section 4(d) of the Plan.

(d) Award Limitations Under the Plan.

(i) Section 162(m) Limitation for Options and Stock Appreciation Rights. No
Eligible Person may be granted Options, Stock Appreciation Rights or any other
Award or Awards under the Plan, the value of which Award or Awards is based
solely on an increase in the value of the Shares after the date of grant of such
Award or Awards, for more than 1,500,000 Shares (subject to adjustment as
provided in Section  4(c) of the Plan) in the aggregate in any calendar year.

(ii) Section 162(m) Limitation for Performance Awards Denominated in Shares. No
Eligible Person may be granted Performance Awards denominated in Shares
(including, without limitation, Restricted Stock and Restricted Stock Units,
whether payable in cash, Shares or other property), and which are intended to
represent “qualified performance-based compensation” with the meaning of
Section 162(m), for more than 350,000 Shares (subject to adjustment as provided
for in Section 4(c) of the Plan), in the aggregate in any calendar year.

(iii) Section 162(m) Limitation for Performance Awards Denominated in Cash. The
maximum amount payable pursuant to all Performance Awards denominated in cash to
any Participant in the aggregate in any calendar year shall be $5,000,000 in
value. This limitation does not apply to any Award subject to the limitation
contained in Section 4(d)(i) or Section 4(d)(ii) of the Plan.

(iv) Limitation on Awards Granted to Non-Employee Directors. No Director who is
not also an employee of the Company or an Affiliate may be granted Awards in the
aggregate in any calendar year for more than 50,000 Shares, subject to
adjustment as provided in Section 4(c) of the Plan.

(v) Limitation on Incentive Stock Options. The number of Shares available for
granting Incentive Stock Options under the Plan shall not exceed 1,000,000,
subject to adjustment as provided in Section 4(c) of the Plan and subject to the
provisions of Section 422 or 424 of the Code or any successor provision.

Section 5.    Eligibility.

Any Eligible Person shall be eligible to be designated a Participant. In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant. Notwithstanding the foregoing, an Incentive
Stock Option may only be granted to full-time or part-time employees (which term
as used herein includes, without limitation, officers and Directors who are also
employees), and an Incentive Stock Option shall not be granted to an employee of
an Affiliate unless such Affiliate is also a “subsidiary corporation” of the
Company within the meaning of Section 424(f) of the Code or any successor
provision. Further, notwithstanding the foregoing, Options and Stock
Appreciation Rights shall not be granted to an Eligible Person providing direct
services to an Affiliate unless the Company has a “controlling interest” in such
Affiliate within the meaning of Treas. Reg. § 1.409A-1(b)(5)(iii)(E)(1).

Section 6.    Awards.

(a) Options. The Committee is hereby authorized to grant Options to Eligible
Persons with the following terms and conditions and with such additional terms
and conditions not inconsistent with the provisions of the Plan as the Committee
shall determine:

(i) Exercise Price. The purchase price per Share purchasable under an Option
shall be determined by the Committee and shall not be less than 100% of the Fair
Market Value of a Share on the date of grant of such Option; provided, however,
that the Committee may designate a per share

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

exercise price below Fair Market Value on the date of grant (A) to the extent
necessary or appropriate, as determined by the Committee, to satisfy applicable
legal or regulatory requirements of a foreign jurisdiction or (B) if the Option
is granted in substitution for a stock option previously granted by an entity
that is acquired by or merged with the Company or an Affiliate.

(ii) Option Term. The term of each Option shall be fixed by the Committee but
shall not be longer than 10 years from the date of grant.

(iii) Time and Method of Exercise. The Committee will determine the time or
times when an Option will be exercisable by the Participant and will specify
such terms in the Award Agreement. The Participant may exercise a vested Option
in accordance with the terms of the Award Agreement by paying the exercise price
of Shares acquired pursuant to an Option, to the extent permitted by applicable
statutes and regulations, either (a) in cash or by check for immediately
available funds at the time the Option is exercised or (b) in the Committee’s
discretion, and upon such terms as the Committee approves: (i) by delivery to
the Company of other Shares, duly endorsed for transfer to the Company, with a
Fair Market Value on the date of delivery equal to the exercise price (or
portion thereof) due for the number of Shares being acquired, or by means of
attestation whereby the Participant identifies for delivery specific Shares held
by the Participant that have a Fair Market Value on the date of attestation
equal to the exercise price (or portion thereof) and receives a number of Shares
equal to the difference between the number of Shares thereby purchased and the
number of identified attestation Shares (a “Stock for Stock Exchange”);
(ii) during any period for which the Shares are readily tradable on an
Established Securities Market, by a copy of instructions to a broker directing
such broker to sell the Shares for which such Option is exercised, and to remit
to the Company the aggregate exercise price of such Options (a “Cashless
Exercise”); (iii) subject to the discretion of the Committee, upon such terms as
the Committee shall approve, by notice of exercise including a statement
directing the Company to retain such number of Shares from any transfer to the
Participant (“Stock Withholding”) that otherwise would have been delivered by
the Company upon exercise of the Option having a Fair Market Value equal to all
or part of the exercise price of such Option exercise, or (iv) in any other form
of legal consideration that may be acceptable to the Committee, including
without limitation with a full-recourse promissory note; provided, however, if
applicable law requires, the Participant shall pay the par value (if any) of
Shares, if newly issued, in cash or cash equivalents. The interest rate payable
under the terms of the promissory note may not be less than the minimum rate (if
any) necessary to avoid the imputation of additional interest under the Code.
Subject to the foregoing, the Committee (in its sole discretion) shall specify
the term, interest rate, amortization requirements (if any) and other provisions
of such note. Unless the Committee determines otherwise, the holder shall pledge
to the Company Shares having a Fair Market Value at least equal to the principal
amount of any such loan as security for payment of the unpaid balance of the
loan and such pledge must be evidenced by a pledge agreement, the terms of which
the Committee shall determine, in its discretion; provided, however, that each
loan must comply with all applicable laws, regulations and rules of the Board of
Governors of the Federal Reserve System and any other governmental agency having
jurisdiction. Unless the Committee determines otherwise, the purchase price of
Shares acquired pursuant to an Option that is paid by delivery (or attestation)
to the Company of other Shares acquired, directly or indirectly from the
Company, will be paid only by Shares of the Company that have been held for any
period of time as may be required to avoid a charge to earnings for financial
accounting purposes. Notwithstanding the foregoing, during any period for which
the Company has any class of its securities listed on a national securities
exchange in the United States, has securities registered under Section 12 of the
Exchange Act, is required to file reports under Section 13(a) or 15(d) of the
Exchange Act, or has a registration statement pending under the Exchange Act, an
exercise with a promissory note or other transaction by a Participant that
involves or may involve a direct or indirect extension of credit or arrangement
of an extension of credit that is prohibited by Section 402(a) of the
Sarbanes-Oxley Act (codified as Section 13(k) of the Exchange Act) is prohibited
with respect to any Option under the Plan. Unless otherwise provided in the
terms of an Award Agreement, payment of the exercise price by a Participant who
is subject to Section 16 of the Exchange Act (including any officer, Director,
or any individual who beneficially owns, directly or indirectly, more than 10%
of any class of

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any equity security of the Company (other than an exempted security) that is
registered pursuant to Section 12 of the Exchange Act) in the form of a Stock
for Stock Exchange is subject to pre-approval by the Committee, in its sole
discretion. The Committee shall document any such pre-approval in a manner that
complies with the specificity requirements of Rule 16b-3, including the name of
the Participant involved in the transaction, the nature of the transaction, the
number of shares to be acquired or disposed of by the Participant and the
material terms of the Options involved in the transaction

(b) Stock Appreciation Rights. The Committee is hereby authorized to grant Stock
Appreciation Rights to Eligible Persons subject to the terms of the Plan and any
applicable Award Agreement. A Stock Appreciation Right granted under the Plan
shall confer on the holder thereof a right to receive upon exercise thereof the
excess of (i) the Fair Market Value of one Share on the date of exercise (or, if
the Committee shall so determine, at any time during a specified period before
or after the date of exercise) over (ii) the grant price of the Stock
Appreciation Right as specified by the Committee, which price shall not be less
than 100% of the Fair Market Value of one Share on the date of grant of the
Stock Appreciation Right; provided, however, that the Committee may designate a
per share grant price below Fair Market Value on the date of grant (A) to the
extent necessary or appropriate, as determined by the Committee, to satisfy
applicable legal or regulatory requirements of a foreign jurisdiction or (B) if
the Stock Appreciation Right is granted in substitution for a stock appreciation
right previously granted by an entity that is acquired by or merged with the
Company or an Affiliate. Subject to the terms of the Plan and any applicable
Award Agreement, the grant price, term, methods of exercise, dates of exercise,
methods of settlement and any other terms and conditions of any Stock
Appreciation Right shall be as determined by the Committee. The Committee may
impose such conditions or restrictions on the exercise of any Stock Appreciation
Right as it may deem appropriate.

(c) Restricted Stock and Restricted Stock Units. The Committee is hereby
authorized to grant Awards of Restricted Stock and Restricted Stock Units to
Eligible Persons with the following terms and conditions and with such
additional terms and conditions not inconsistent with the provisions of the Plan
as the Committee shall determine:

(i) Restrictions. Shares of Restricted Stock and Restricted Stock Units shall be
subject to such restrictions as the Committee may impose (including, without
limitation, any limitation on the right to vote a Share of Restricted Stock or
the right to receive any dividend or other right or property with respect
thereto), which restrictions may lapse separately or in combination at such time
or times, in such installments or otherwise, as the Committee may deem
appropriate. The minimum vesting period of such Awards shall be three years from
the date of grant, unless the Award is conditioned on performance of the Company
or an Affiliate or on personal performance (other than continued service with
the Company or an Affiliate), in which case the Award may vest over a period of
at least one year from the date of grant; provided, however, that such minimum
vesting period shall not apply to grants of up to 200,000 shares of Restricted
Stock and Restricted Stock Units to non-employee Directors. Notwithstanding the
foregoing, and subject to Section 6(h)(vii), the Committee may permit
acceleration of vesting of such Awards in the event of the Participant’s death,
disability or retirement or a Change in Control of the Company.

(ii) Issuance and Delivery of Shares. Any Restricted Stock granted under the
Plan shall be issued at the time such Awards are granted and may be evidenced in
such manner as the Committee may deem appropriate, including book-entry
registration or issuance of a stock certificate or certificates, which
certificate or certificates shall be held by the Company. Such certificate or
certificates shall be registered in the name of the Participant and shall bear
an appropriate legend referring to the restrictions applicable to such
Restricted Stock. Shares representing Restricted Stock that is no longer subject
to restrictions shall be delivered to the Participant promptly after the
applicable restrictions lapse or are waived. In the case of Restricted Stock
Units, no Shares shall be issued at the time such Awards are granted. Upon the
lapse or waiver of restrictions and the restricted period relating to Restricted
Stock Units evidencing the right to receive Shares, unless otherwise subject to
a deferral condition that complies with Section 409A of the Code, such Shares
shall be issued and

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

delivered to the holder of the Restricted Stock Units not later than (A) the
later of (x) the date that is 2 1/2 months after the end of the Participant’s
taxable year for which the restricted period ends and the Restricted Stock Units
are no longer subject to a substantial risk of forfeiture, or (y) the date that
is 2 1/2 months after the end of the Company’s taxable year for which the
restricted period ends and the Restricted Stock Units are no longer subject to a
substantial risk of forfeiture; or (B) such earlier date as may be necessary to
avoid application of Section  409A of the Code to such Award.

(iii) Forfeiture. Except as otherwise determined by the Committee, upon a
Participant’s termination of employment or resignation or removal as a Director
(in either case, as determined under criteria established by the Committee)
during the applicable restriction period, all Shares of Restricted Stock and all
Restricted Stock Units held by the Participant at such time shall be forfeited
and reacquired by the Company; provided, however, that the Committee may, when
it finds that a waiver would be in the best interest of the Company, waive in
whole or in part any or all remaining restrictions with respect to Shares of
Restricted Stock or Restricted Stock Units.

(d) Dividend Equivalents. The Committee is hereby authorized to grant Dividend
Equivalents to Eligible Persons under which the Participant shall be entitled to
receive payments (in cash, Shares, other securities, other Awards or other
property as determined in the discretion of the Committee) equivalent to the
amount of cash dividends paid by the Company to holders of Shares with respect
to a number of Shares determined by the Committee. Subject to the terms of the
Plan and any applicable Award Agreement, such Dividend Equivalents may have such
terms and conditions as the Committee shall determine; provided, however, that
no such Dividend Equivalents may be granted in tandem with, linked to,
contingent upon or otherwise payable on the exercise of, any Option or Stock
Appreciation Right.

(e) Performance Awards. The Committee is hereby authorized to grant to Eligible
Persons Performance Awards which are intended to be “qualified performance-based
compensation” within the meaning of Section 162(m). A Performance Award granted
under the Plan may be payable in cash or in Shares (including, without
limitation, Restricted Stock). Performance Awards shall, to the extent required
by Section 162(m), be conditioned solely on the achievement of one or more
objective Performance Goals and such Performance Goals shall be established by
the Committee within the time period prescribed by, and shall otherwise comply
with the requirements of, Section 162(m). Subject to the terms of the Plan and
any applicable Award Agreement, the Performance Goals to be achieved during any
performance period, the length of any performance period, the amount of any
Performance Award granted, the amount of any payment or transfer to be made
pursuant to any Performance Award and any other terms and conditions of any
Performance Award shall be determined by the Committee. The Committee shall also
certify in writing that such Performance Goals have been met prior to payment of
the Performance Awards to the extent required by Section  162(m).

(f) Stock Awards. The Committee is hereby authorized to grant to Eligible
Persons Shares without restrictions thereon, as deemed by the Committee to be
consistent with the purpose of the Plan. Subject to the terms of the Plan and
any applicable Award Agreement, such Stock Awards may have such terms and
conditions as the Committee shall determine.

(g) Other Stock-Based Awards. The Committee is hereby authorized to grant to
Eligible Persons such other Awards that are denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Shares
(including, without limitation, securities convertible into Shares), as are
deemed by the Committee to be consistent with the purpose of the Plan. The
Committee shall determine the terms and conditions of such Awards, subject to
the terms of the Plan and the Award Agreement. Shares, or other securities
delivered pursuant to a purchase right granted under this Section 6(g), shall be
purchased for consideration having a value equal to at least 100% of the Fair
Market Value of such Shares or other securities on the date the purchase right
is granted. The consideration paid by the Participant may be paid by such method
or methods and in such form or forms (including, without limitation, cash,
Shares, other securities, other Awards or other property, or any combination
thereof), as the Committee shall determine.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h) General.

(i) Consideration for Awards. Awards may be granted for no cash consideration or
for any cash or other consideration as may be determined by the Committee or
required by applicable law.

(ii) Awards May Be Granted Separately or Together. Except as otherwise set forth
herein, Awards may, in the discretion of the Committee, be granted either alone
or in addition to, in tandem with or in substitution for any other Award or any
award granted under any other plan of the Company or any Affiliate. Awards
granted in addition to or in tandem with other Awards or in addition to or in
tandem with awards granted under any other plan of the Company or any Affiliate
may be granted either at the same time as or at a different time from the grant
of such other Awards or awards.

(iii) Forms of Payment under Awards. Subject to the terms of the Plan and of any
applicable Award Agreement, payments or transfers to be made by the Company or
an Affiliate upon the grant, exercise or payment of an Award may be made in such
form or forms as the Committee shall determine (including, without limitation,
cash, Shares, other securities, other Awards or other property, or any
combination thereof), and may be made in a single payment or transfer, in
installments or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee. Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
Dividend Equivalents with respect to installment or deferred payments.

(iv) Term of Awards. The term of each Award shall be for a period not longer
than 10 years from the date of grant.

(v) Limits on Transfer of Awards. Except as otherwise provided by the Committee
or the terms of this Plan, no Award and no right under any such Award shall be
transferable by a Participant other than by will or by the laws of descent and
distribution. The Committee may establish procedures as it deems appropriate for
a Participant to designate a Person or Persons, as beneficiary or beneficiaries,
to exercise the rights of the Participant and receive any property distributable
with respect to any Award in the event of the Participant’s death. The
Committee, in its discretion and subject to such additional terms and conditions
as it determines, may permit a Participant to transfer a Non-Qualified Stock
Option to (a) any “family member” (as such term is defined in the General
Instructions to Form S-8 (or any successor to such Instructions or such Form)
under the Securities Act of 1933, as amended) at any time that such Participant
holds such Option, provided that such transfers may not be for value (i.e., the
transferor may not receive any consideration therefor) and the family member may
not make any subsequent transfers other than by will or by the laws of descent
and distribution, or (b) such other transferees as may be determined by the
Committee in its sole discretion. Each Award under the Plan or right under any
such Award shall be exercisable during the Participant’s lifetime only by the
Participant (except as provided herein or in an Award Agreement or amendment
thereto relating to a Non-Qualified Stock Option) or, if permissible under
applicable law, by the Participant’s guardian or legal representative. No Award
or right under any such Award may be pledged, alienated, attached or otherwise
encumbered, and any purported pledge, alienation, attachment or encumbrance
thereof shall be void and unenforceable against the Company or any Affiliate.

(vi) Restrictions; Securities Exchange Listing. All Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such restrictions as the Committee may deem advisable under the Plan,
applicable federal or state securities laws and regulatory requirements, and the
Committee may cause appropriate entries to be made or legends to be placed on
the certificates for such Shares or other securities to reflect such
restrictions. If the Shares or other securities are traded on a securities
exchange, the Company shall not be required to deliver any Shares or other
securities covered by an Award unless and until such Shares or other securities
have been admitted for trading on such securities exchange.

(vii) Section 409A Provisions. Notwithstanding anything in the Plan or any Award
Agreement to the contrary, to the extent that any amount or benefit that
constitutes “deferred compensation” to a Participant under Section 409A of the
Code and applicable guidance thereunder is otherwise payable

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or distributable to a Participant under the Plan or any Award Agreement solely
by reason of the occurrence of a Change in Control or due to the Participant’s
disability or “separation from service” (as such term is defined under
Section 409A), such amount or benefit will not be payable or distributable to
the Participant by reason of such circumstance unless the Committee determines
in good faith that (i) the circumstances giving rise to such Change in Control,
disability or separation from service meet the definition of a change in
ownership or control, disability, or separation from service, as the case may
be, in Section 409A(a)(2)(A) of the Code, or (ii) the payment or distribution of
such amount or benefit would be exempt from the application of Section 409A by
reason of the short-term deferral exemption or otherwise. Any payment or
distribution that otherwise would be made to a Participant who is a Specified
Employee (as determined by the Committee in good faith) on account of separation
from service may not be made before the date which is 6 months after the date of
the Specified Employee’s separation from service (or if earlier, upon the
Specified Employee’s death) unless the payment or distribution is exempt from
the application of Section 409A by reason of the short-term deferral exemption
or otherwise.

Section 7.    Amendment and Termination; Corrections.

(a) Amendments to the Plan. The Board may amend, alter, suspend, discontinue or
terminate the Plan at any time; provided, however, that, notwithstanding any
other provision of the Plan or any Award Agreement, prior approval of the
stockholders of the Company shall be required for any amendment to the Plan
that:

(i) requires stockholder approval under the rules or regulations of the
Securities and Exchange Commission, the New York Stock Exchange, any other
securities exchange or the National Association of Securities Dealers, Inc. that
are applicable to the Company;

(ii) increases the number of shares authorized under the Plan as specified in
Section 4(a) of the Plan;

(iii) increases the number of shares subject to the limitations contained in
Section 4(d) of the Plan;

(iv) permits repricing of Options or Stock Appreciation Rights which is
prohibited by Section 3(a)(v) of the Plan;

(v) permits the award of Options or Stock Appreciation Rights at a price less
than 100% of the Fair Market Value of a Share on the date of grant of such
Option or Stock Appreciation Right, contrary to the provisions of Sections
6(a)(i) and 6(b)(ii) of the Plan; or

(vi) would cause Section 162(m) of the Code to become unavailable with respect
to the Plan.

(b) Amendments to Awards. Subject to the provisions of the Plan, the Committee
may waive any conditions of or rights of the Company under any outstanding
Award, prospectively or retroactively. Except as otherwise provided in the Plan,
the Committee may amend, alter, suspend, discontinue or terminate any
outstanding Award, prospectively or retroactively, but no such action may
adversely affect the rights of the holder of such Award without the consent of
the Participant or holder or beneficiary thereof. For the avoidance of doubt, a
cancellation of an Award where the Participant receives a payment equal in value
to the Fair Market Value of the vested Award or, in the case of vested Options
or Stock Appreciation Rights, the difference between the Fair Market Value and
the exercise price, is not an impairment of the Participant’s rights that
requires consent of the Participant. The Company intends that Awards under the
Plan shall satisfy the requirements of Section 409A to avoid any adverse tax
results thereunder, and the Committee shall administer and interpret the Plan
and all Award Agreements in a manner consistent with that intent. If any
provision of the Plan or an Award Agreement would result in adverse tax
consequences under Section 409A, the Committee may amend that provision (or take
any other action reasonably necessary) to avoid any adverse tax results and no
action taken to comply with Section 409A shall be deemed to impair or otherwise
adversely

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

affect the rights of any holder of an Award or beneficiary thereof.
Notwithstanding anything herein to the contrary, none of the Committee, the
Board or the Company will have any liability to any Participant or any other
Person as to (i) any tax consequences expected, but not realized, by a
Participant or any other Person due to the receipt, exercise, or settlement of
any Award granted hereunder; or (ii) the failure of any Award to comply with
Section 409A of the Code.

(c) Correction of Defects, Omissions and Inconsistencies. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or in any Award or Award Agreement in the manner and to the extent it shall
deem desirable to implement or maintain the effectiveness of the Plan.

Section 8.    Income Tax Withholding.

In order to comply with all applicable federal, state, local or foreign income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state, local or foreign
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant. In order to assist a Participant in paying all or a portion of the
applicable taxes to be withheld or collected upon exercise or receipt of (or the
lapse of restrictions relating to) an Award, the Committee, in its discretion
and subject to such additional terms and conditions as it may adopt, may permit
the Participant to satisfy such tax obligation by (a) electing to have the
Company withhold a portion of the Shares otherwise to be delivered upon exercise
or receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes or (b) delivering to the Company
Shares other than Shares issuable upon exercise or receipt of (or the lapse of
restrictions relating to) such Award with a Fair Market Value equal to the
amount of such taxes. The election, if any, must be made on or before the date
that the amount of tax to be withheld is determined.

Section 9.    General Provisions.

(a) No Rights to Awards. No Eligible Person, Participant or other Person shall
have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Eligible Persons, Participants or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.

(b) Award Agreements. No Participant shall have rights under an Award granted to
such Participant unless and until an Award Agreement shall have been duly
executed on behalf of the Company and, if requested by the Company, signed by
the Participant, or until such Award Agreement is delivered and accepted through
any electronic medium in accordance with procedures established by the Company.

(c) No Rights of Stockholders. Except with respect to Restricted Stock and Stock
Awards, neither a Participant nor the Participant’s legal representative shall
be, or have any of the rights and privileges of, a stockholder of the Company
with respect to any Shares issuable upon the exercise or payment of any Award,
in whole or in part, unless and until the Shares have been issued.

(d) No Limit on Other Compensation Plans or Arrangements. Nothing contained in
the Plan shall prevent the Company or any Affiliate from adopting or continuing
in effect other or additional compensation plans or arrangements, and such plans
or arrangements may be either generally applicable or applicable only in
specific cases.

(e) No Right to Employment or Directorship. The grant of an Award shall not be
construed as giving a Participant the right to be retained as an employee of the
Company or any Affiliate, or a Director to be retained as a Director, nor will
it affect in any way the right of the Company or an Affiliate to terminate a
Participant’s employment at any time, with or without cause. In addition, the
Company or an Affiliate may at any time dismiss a Participant from employment
free from any liability or any claim under the Plan or any Award, unless
otherwise expressly provided in the Plan or in any Award Agreement.

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) Governing Law. The internal law, and not the law of conflicts, of the State
of Delaware, shall govern all questions concerning the validity, construction
and effect of the Plan or any Award, and any rules and regulations relating to
the Plan or any Award.

(g) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.

(h) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.

(i) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash shall be paid in lieu of any fractional Share or whether such fractional
Share or any rights thereto shall be canceled, terminated or otherwise
eliminated.

(j) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

Section 10.    Effective Date of the Plan.

The original effective date of the Plan was May 10, 2005. The effective date of
this amended and restated Plan is March 25, 2013, the date on which the Board
adopted the Plan (the “Effective Date”). Solely with respect to the additional
Shares authorized under the amended and restated Plan and the extension of the
term of the Plan in Section 11, no Award granted on or after the Effective Date
may be exercised (or, in the case of an Award denominated in Shares, may be
granted) unless and until the Plan has been approved by the stockholders of the
Company, which approval must be within 12 months before or after the date the
Plan is adopted by the Board. The amended and restated Plan shall be subject to
approval by the stockholders of the Company at the annual meeting of
stockholders of the Company to be held on May 8, 2013 and, if approved, the
amended and restated Plan shall be effective as of the Effective Date. If the
stockholders of the Company fail to approve the amended and restated Plan, the
terms of the Plan, as approved by stockholders prior to the amendment and
restatement of the Plan, will continue to be effective.

Section 11.    Term of the Plan.

The Plan will terminate automatically at midnight on March 24, 2023, the day
before the 10th anniversary of the Effective Date, unless terminated before then
by the Board. No Award may be granted pursuant to the Plan after such date, but
Awards theretofore granted may extend beyond that date and will continue to be
governed by the terms of the Plan in effect immediately prior to the
termination. The Board may suspend or terminate the Plan at any earlier date
pursuant to Section 7 hereof. No Awards may be granted under the Plan while the
Plan is suspended or after it is terminated.

 

13